     Case 2:19-cv-08150-PA-PLA Document 20 Filed 09/11/20 Page 1 of 1 Page ID #:1929



1
                                                                              JS-6
2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT
9                                     CENTRAL DISTRICT OF CALIFORNIA
10                                                 WESTERN DIVISION
11

12    JOHN M.,                                         )    No. CV 19-8150-PA (PLA)
                                                       )
13                            Plaintiff,               )    JUDGMENT
                                                       )
14                  v.                                 )
                                                       )
15    ANDREW M. SAUL, COMMISSIONER                     )
      OF SOCIAL SECURITY                               )
16    ADMINISTRATION,                                  )
                                                       )
17                            Defendant.               )
                                                       )
18

19          Pursuant     to     the        Order   accepting    the   Magistrate   Judge’s   Report   and
20    Recommendation,
21          IT IS ADJUDGED that the Commissioner’s denial of benefits is reversed, and this action
22    is remanded to defendant for further proceedings consistent with the Report and
23    Recommendation.
24

25           September 11, 2020
      DATED: _________________
             _________________________
                            _                              ________________________________________
                                                            _________
                                                                   ________
                                                                         __________________________
                                                                         __
                                                                 HONORABLE
                                                                 HO
                                                                  ONORABLBLE PERCY ANDERSON
                                                                         BL
26                                                              UNITED STA
                                                                        STATES
                                                                          ATES DISTRICT JUDGE
27

28
